DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al.’024 (US Pub No. 2012/0128024 – previously cited) in view of Raush’921 (US Pub No. 2007/0161921) further in view of Wang et al.’404 (US Pub No. 2009/0016404).
Regarding claim 11, Tsuchida et al.’024 discloses a method for characterizing core body temperature of a user (see ABSTRACT and page 1, section [0003] – “deep body temperature” is core body temperature), the method comprising: determining a series of core body temperature measurements for a set of time periods, wherein determining the series of core body temperature measurements comprises, for each of time periods with the set of time periods: collecting first temperature data sampled for the time period from a first set of temperature sensors thermally coupled to a first heat flux channel of a temperature monitoring device, wherein the first temperature data is indicative of first temperature change through the first heat flux channel during the time period (page 5, section [0067] – page 6, section [0083]); collecting second temperature data sampled for the time period from a second set of 
Tsuchida et al.’024 discloses all of the elements of the current invention, as discussed above, except for the method comprising collecting reference temperature data sampled for a reference time period for the user from the first and the second set of temperature sensors, determining a reference series of core body temperature measurements over the reference time period for the user based on the reference temperature data, generating a reference circadian profile for the user based on the reference series of core body temperature measurements, and modifying the determined core body temperature measurement for the time period based on the reference circadian profile. Raush’921 teaches that different factors affect a user’s body temperature (page 2, section [0013]), and that normalizing a user’s body temperature measurement to account for reference/baseline temperature measurements of the user provides a more accurate diagnosis or prediction of various physiologically important events based on temperature (page 2, sections [0014-0015], page 5, sections [0047-0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Tsuchida et al.’024 to include collecting reference temperature data sampled for a reference time period for the user from the first and the second set of temperature sensors, determining a reference series of core body temperature measurements over the reference time period for the user based on the reference temperature data, generating a reference circadian profile for the user based on the reference 
Tsuchida et al.’024 in view of Raush’921 discloses all of the elements of the current invention, as discussed above, except for the method comprising characterizing the user condition as an early detected fever. Raush’921 teaches that monitoring temperature is important for the identification of a fever (page 2, section [0011], page 3, section [0020], and page 8, section [0082]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Tsushida et al.’024 to include monitoring for a fever based on the temperature as it would merely be combining prior art elements according to known methods to yield predictable results (identifying the user condition of a fever).
Tsuchida et al.’024 in view of Raush’921 discloses all of the elements of the current invention, as discussed above, except for the method comprising transmitting a notification to the user based on an early detected fever, wherein the notification comprises a message prompting treatment provision of the early detected fever, wherein the treatment provision comprises a recommended prescription. Wang et al.’404 teaches a method comprising prompting treatment provision of an early detected fever, wherein the treatment provision comprises a recommended prescription based on the user’s age and weight (page 1, sections [0008-0009] and [0011]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Tsuchida et al.’024 in view of Raush’921 to include transmitting a notification to the user based on an early detected fever, wherein the notification comprises a message prompting treatment provision of the early detected fever, wherein the treatment provision comprises a recommended prescription, as taught by Wang et al.’404, as it would merely be applying a known technique to a known method ready for improvement to yield predictable results. The 
Regarding claim 16, Expression 1 shown in Figure 6 teaches extracting a first perfusion parameter associated with the time period based on the first and the second temperature data (“(T1-T2)” is being considered a perfusion parameter as the claim does not provide any details as to what the perfusion parameter is).
Regarding claim 17, because the method of Tsuchida et al.’024 is performed continuously (page 4, section [0060], and page 6, section [0083]), the method comprises collecting first subsequent temperature data from the first set of temperature sensors for a first time subsequent to an original time period, collecting second subsequent temperature data from the second set of temperature sensors for the first time subsequent to the original time period, extracting a second perfusion parameter associated with the first and the second subsequent time periods based on the first and the second subsequent temperature data, and determining a subsequent core body temperature measurement associated with the first and the second subsequent time periods based on the second perfusion parameter.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al.’536 (US Pub No. 2009/0306536 – previously cited) in view of Raush’921 further in view of Wang et al.’404.
Regarding claim 11, Ranganathan et al.’536 discloses a method for characterizing core body temperature of a user (see ABSTRACT and page 1, section [0007] – “thermal stress” is a measure of core body temperature, and page 2, sections [0017-0018]), the method comprising: determining a series of core body temperature measurements for a set of time periods, wherein determining the series of core body temperature measurements comprises, for each of time periods with the set of time periods: collecting first temperature data sampled for the time period from a first set of temperature sensors thermally coupled to a first heat flux channel of a temperature monitoring device, wherein the first 
Ranganathan et al.’536 discloses all of the elements of the current invention, as discussed above, except for the method comprising collecting reference temperature data sampled for a reference time period for the user from the first and the second set of temperature sensors, determining a reference series of core body temperature measurements over the reference time period for the user based on the reference temperature data, generating a reference circadian profile for the user based on the reference series of core body temperature measurements, and modifying the determined core body temperature measurement for the time period based on the reference circadian profile. Raush’921 teaches that different factors affect a user’s body temperature (page 2, section [0013]), and that normalizing a user’s body temperature measurement to account for reference/baseline temperature measurements of the user provides a more accurate diagnosis or prediction of various physiologically important events based on temperature (page 2, sections [0014-0015], page 5, sections [0047-0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Ranganathan et al.’536 to include collecting reference temperature data sampled for a 
Ranganathan et al.’536 in view of Raush’921 discloses all of the elements of the current invention, as discussed above, except for the method comprising characterizing the user condition as an early detected fever. Raush’921 teaches that monitoring temperature is important for the identification of a fever (page 2, section [0011], page 3, section [0020], and page 8, section [0082]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Ranganathan et al.’536 to include monitoring for a fever based on the temperature as it would merely be combining prior art elements according to known methods to yield predictable results (identifying the user condition of a fever).
Ranganathan et al.’536 in view of Raush’921 discloses all of the elements of the current invention, as discussed above, except for the method comprising transmitting a notification to the user based on an early detected fever, wherein the notification comprises a message prompting treatment provision of the early detected fever, wherein the treatment provision comprises a recommended prescription. Wang et al.’404 teaches a method comprising prompting treatment provision of an early detected fever, wherein the treatment provision comprises a recommended prescription based on the user’s age and weight (page 1, sections [0008-0009] and [0011]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Ranganathan et al.’536 in view of Raush’921 to include transmitting a notification to the user based on an early detected fever, wherein the notification comprises a message prompting treatment provision of the early detected fever, wherein the treatment 
Regarding claim 12, the method further comprises collecting reference temperature data for a set of users from a set of temperature monitoring devices, wherein each temperature monitoring device from the set of temperature monitoring devices comprises a set of heat flux channels, wherein the reference temperature data is associated with at least one of different steady-state conditions and different transient conditions, and generating a core temperature model based on the reference temperature data, wherein determining the core body temperature measurement for the time period comprises determining the core body temperature measurement based on the core temperature model and the first and the second temperature data (page 5, section [0061]). The value “A” that is used in the equation to determine core body temperature (page 5, section [0059]) is determined from reference temperature data obtained from a set of users (page 5, section [0061]). The reference data is inherently associated with either steady-state conditions or transient conditions.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al.’536 in view of Raush’921 further in view of Wang et al.’404, as applied to claim 12, further in view of Baarman et al.’400 (US Pub No. 2014/0169400 – previously cited).
Ranganathan et al.’536 view of Raush’921 further in view of Wang et al.’404 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for collecting supplemental temperature data sampled for the time period from a set of supplemental temperature sensors, wherein the supplemental temperature data is indicative of a heat gradient across the temperature monitoring device and cross-talk between the first and the second heat flux channels, and determining the core body temperature measurement for the time period based on the core body temperature model, the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al.’536 in view of Raush’921 further in view of Wang et al.’404 further in view of Baarman et al.’400, as applied to claim 13, further in view of Tscuchida et al.’024.
Ranganathan et al.’536 in view of Raush’921 further in view of Wang et al.’404 further in view of Baarman et al.’400 discloses all of the elements of the claimed invention, as discussed in paragraph 5 above, except for the method comprising collecting third temperature data. Tsuchida et al.’024 teaches a method for determining core body temperature wherein first, second, third, and fourth temperature data is sampled for a given time period, wherein the first, second, third, and fourth temperature data are all used to determine core body temperature (see Figures 6 and 7 and descriptions thereof). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Ranganathan et al.’536 in view of Raush’921 further in view of Wang et al.’404 further in view of Baarman et al.’400 to also collect third temperature data, as taught by Tsuchida et al.’024, since it would merely be combining prior art elements according to known methods to yield predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al.’024 in view of Raush’921 further in view of Wang et al.’404, as applied to claim 11, in view of Milnes et al.’484 (WO 2014/207484 – previously cited).
Regarding claim 15, Tsuchida et al.’.024 in view of Raush’921 further in view of Wang et al.’404 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for collecting supplemental data from a sensor of the temperature monitoring device, selecting between a steady-state core temperature model and a transient core temperature model based on the supplemental data, and determining the core body temperature based on the selected core temperature model and the first and the second temperature data. Milnes et al.’484 teaches collecting supplemental data (activity data) from a sensor (an accelerometer), and adjusting a core body temperature measurement based on the collected supplemental data (page 49, line 26 – page 50, line 5). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Tsuchida et al.’024 in view of Raush’921 further in view of Wang et al.’404 to include collecting supplemental motion data and determining the core body temperature based on the first temperature data, the second temperature data, and the collected motion data, as taught by Milnes et al.’484, since it would provide a more accurate core body temperature measurement. It is noted that while Milnes et al.’484 does not explicitly recite selecting between a steady-state core temperature model and a transient core temperature model based on the supplemental data, one of ordinary skill in the art would have found it obvious that when the motion data from the accelerometer indicates a steady-state, the original core body temperature model taught by Tsuchida et al.’024 (Expression 1 shown in Figure 6) would be used to determine core body temperature, and when the motion data from the accelerometer indicates a transient condition, a transient core temperature model would be used (the transient core temperature model being the original core body temperature model of Tsuchida et al.’024 being adjusted for the user’s activity level).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tscuchida et al.’024 in view of Raush’921 further in view of Wang et al.’404, as applied to claim 11, further in view of Baarman et al.’400.
Regarding claim 19, Tsuchida et al.’.024 in view of Raush’921 further in view of Wang et al.’404 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the method comprising further modifying the core body temperature measurement for a given time period based on collected motion sensor data. Baarman et al.’400 teaches normalizing a core body temperature measurement based on collected motion sensor data in order to compensate for factors that affect core body temperature measurements (see ABSTRACT, page 1, section [0006], and page 3, section [0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Tsuchida et al.’.024 in view of Raush’921 further in view of Wang et al.’404 to include further modifying the core body temperature measurement for the time period based on collected motion sensor data, as taught by Baarman et al.’400, since it would provide a more accurate core body temperature measurement by compensating for factors (e.g. motion) that affect a core body temperature measurement.

Response to Arguments
Applicant’s amendments have overcome the previously applied rejections of the claims under 35 U.S.C. 112(b), 35 U.S.C. 101, 35 U.S.C. 102, and 35 U.S.C. 103. Upon conducting an updated search, the Examiner was able to find prior art for the previously indicated allowable subject matter of former claim 18. In light of the newly discovered prior art reference to Raush’921, new prior art rejections have been made for claims 11-17 and 19.
 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a method for characterizing core body temperature wherein a determined core body temperature measurement is modified based on location data sampled from a location sensor, in combination with the other claimed steps.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rath et al.’688 (US Pub No. 2015/0305688) teaches a computing unit that, upon detecting  afever, provides a message to a user prompting the user to check with a physician for fever medication. Burg et al.’484 (US Pub No. 2015/0313484 – previously cited) teaches creating a core body temperature model to determine core body temperature. Yarden et al.’189 (US Pub No. 2008/0071189 – previously cited) teaches using a steady-state core temperature model to determine core body temperature. Park et al.’729 (US Pub No. 2007/0191729 – previously cited) determining a core body temperature based on a person’s activity level. Casscells, III et al.’249 (USPN 6,821,249 – previously cited) teaches that core body temperature may be adjusted based on a person’s activity level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791